Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendment filed 12 March 2021 remedies the Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendment also incorporates the “producing” by “esterifying” and “cleaving” steps into the claims.  There is no Prior Art of record that discloses or teaches producing a fatty acid having 6-18 carbons by esterifying a waste vegetable oil to produce a methyl ester and cleaving the ester group to produce the fatty acid, and using this in a drilling fluid comprising a water-in-oil emulsion, an invert emulsifier, a fatty amine of 6-35 carbons, and the fatty acid of 6-18 carbons.  While the Prior Art generally suggests similar compositions (e.g., Wagle), there is no Prior Art that provides the fatty acid as claimed.  Only one with the benefit of the current disclosure (or of parent 16/508,886) would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674